Citation Nr: 0527960	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel
INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 


FINDINGS OF FACT

1.  Tinnitus was not manifest during service and an organic 
disease of the nervous system was not manifest within 1 year 
of separation

2.  Tinnitus is not attributable to any incident of service. 

3.  The appellant's service-connected disabilities are 
bilateral hearing loss, rated as 40 percent disabling, and 
lipoma, rated as zero percent disabling.

4.  The appellant does meet the schedular criteria for TDIU.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service and 
an organic disease of the nervous system may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for tinnitus and TDIU.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision and the statement of 
the case (SOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter of March 2002 explained the evidence 
necessary to establish entitlement.  In addition, the letters 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in March 2004.  The 
basic elements for establishing service connection and 
entitlement to TDIU have remained unchanged despite the 
changes in the VCAA.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the March 
2002 letter specifically described the evidence needed to 
substantiate the claim and requested the appellant to 
"[s]end this evidence . . . to the [RO] as soon as 
possible".  Therefore, the Board finds that the letter as a 
whole complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records.  The veteran was afforded a VA examination.  
A Travel Board hearing was conducted.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

Tinnitus

The Board initially notes that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) do not apply, as it has not been 
alleged that tinnitus was incurred while engaging in combat.

Service connection may be granted when it is shown that there 
is a disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2004).  Service connection may be established for a 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

An organic disease of the nervous system will be presumed to 
have been incurred in service if manifest to a degree of 10 
percent within one year of discharge from a period of 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.

The probative evidence shows that the veteran's tinnitus was 
not manifest in service or within one year of service 
discharge, and that it is unrelated to any incident of 
service, including exposure to plane engine noise and high-
pitched air conditioners.

The veteran's December 1966 service discharge examination 
indicates that the veteran had bilateral hearing loss, 
however, no tinnitus was reported.  In the report of medical 
history accompanying the examination, the veteran did not 
report suffering from tinnitus.  

In November 2001, the veteran filed a claim for service 
connection for tinnitus.  He had previously filed a claim for 
service connection for bilateral hearing loss and a lipoma in 
August 1994 without reporting tinnitus.  Furthermore, at a VA 
audiological examination conducted in December 1994 there was 
no report of tinnitus.

At a VA examination of October 2002, the veteran reported 
that while in service he worked in a missile launch crew 
where he was exposed to some noise, but was not required to 
wear ear protection and where it was not so noisy that they 
could not converse easily without any problems.  He further 
reported that he spent two years at a jet engine shop where 
he would rebuild engines.  He stated that he was generally at 
a shop that was not noisy.  The noisiest time was when he 
would go out to the flight line, but this was only 
occasionally and he would wear ear protection.  After leaving 
service, the veteran worked as a railroad engineer for 26 
years.  Although he could not remember the exact onset of the 
tinnitus, he stated that he first became aware of it 
somewhere between the 1980's or 1990's.  After a physical 
examination the examiner opined that "the tinnitus that he 
has started many years after leaving the military and since 
his hearing loss progressed for reasons other than his 
military noise exposure, the tinnitus is also related to the 
noise that he had with the railroad, with his hobbies of 
working on engines, and not related to his two years 
rebuilding jet engines in a hanger, which he says was not 
noisy work."

At a Travel Board hearing held in June 2005, the veteran 
reported that he was exposed to loud noise while in service 
while working in the missile program with high pitched air 
conditioners.  When first questioned he stated that he could 
not specifically state when he started experiencing tinnitus, 
however he later stated that he noticed the tinnitus when he 
left service in the 1960's or late 1960's.

The probative evidence indicates that tinnitus was not 
manifest in service or within one year of service discharge.  
Records of a VA audiology examination that does not report 
tinnitus is probative that tinnitus was not manifest in or 
within one year of service.  The first evidence of record of 
a complaint of tinnitus is in November 2001 when the veteran 
filed the claim for tinnitus.  A previous claim filed in 1994 
for bilateral hearing loss and a lipoma is also probative 
evidence that tinnitus was not manifest in service or within 
one year of service discharge.  The veteran's failure to 
claim it then, while claiming other benefits, constitutes 
negative evidence.

The records which indicate that tinnitus was not present 
until the 1980's or 1990's are probative that tinnitus was 
not manifest in or within one year of service because the 
veteran was furnishing history in a diagnosis and treatment 
context.

The Board accepts the veteran's statements that he was 
exposed to aircraft engine and high pitched air conditioner 
noises in service.  However, there is no competent evidence 
which indicates that the veteran's current tinnitus is 
related to any incident of service.

The VA examiner who examined the veteran in October 2002 
opined that the veteran's tinnitus was not caused by noise 
exposure during service but rather more likely by his 
employment after service as a railroad engineer and his 
hobbie of working on engines.  The opinion is evidence and 
preponderates against a nexus to service.  

Although the veteran may feel that his exposure to aircraft 
engine and high pitched air conditioner noise in service 
caused his tinnitus, he is a layperson whose opinion on 
medical matters such as causation of tinnitus is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

To the extent that the veteran is alleging that he had 
ringing in his ears in service, the preponderance of the 
evidence is against this assertion.  It was not reported in 
service or after service until 2001, when he filed a claim 
for tinnitus.  His ears had been evaluated in the interim, in 
1994, without any mention of ringing in the ears, and he had 
filed other claims, including one for bilateral hearing loss.

The probative evidence establishes that tinnitus was not 
present during service and was not manifest within 1 year of 
separation from service.  The service records are silent for 
complaints, findings, or manifestations of tinnitus.  
Although the veteran voiced other complaints, his silence 
when otherwise affirmatively speaking constitutes negative 
evidence.  Furthermore, the more reliable evidence reflects 
an onset of tinnitus decades after release from service.  
When seen in December 1994, tinnitus was not reported.  And 
when seen in October 2002 he reported that tinnitus had begun 
in the 1980's or 1990's.  The Board finds that the statements 
that there had been an onset of tinnitus in the 1990's to be 
more reliable than the statement at the hearing that the 
onset was in the 1960's which was during or immediately after 
service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

TDIU

The appellant has appealed the denial of a total rating for 
compensation on the basis of individual unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  Disabilities 
subject to compensation are bilateral hearing loss, rated as 
40 percent disabling; and lipoma, rated as zero percent 
disabling.  His combined evaluation is 40 percent.  
Therefore, the appellant does not meet the minimum 
jurisdictional threshold (a single disability rated as 60 
percent disabling or two or more disabilities with at least 
one of the disabilities rated as 40 percent disabling and a 
combined rating of 70 percent or more) for the award of TDIU.  
Accordingly, neither the AOJ nor the Board may grant the 
benefit sought without referral to the Director, Compensation 
and Pension service, for extraschedular consideration.  This 
case, however, does not warrant referral for consideration of 
an extraschedular TDIU.

The appellant has presented no evidence of unemployability 
due to service-connected disability.  38 C.F.R. § 4.16.  In 
fact, during at the hearing he testified that he could secure 
employment but only at minimum wage and it would not be 
enough income for him.  Furthermore, he has presented no 
evidence of frequent periods of hospitalization due to such 
disability.  38 C.F.R. § 3.321.  He has presented no evidence 
of marked interference with employability due to such 
disability.  Thus, a referral is not warranted.

The Board notes that there is evidence missing from the 
record.  Specifically, the RO mentions a report of December 
2002 from the veteran's former employer, Union Pacific 
Railroad Company.  However, the Board finds that the report 
is not necessary to decide the veteran's claim for TDIU.  The 
veteran has admitted that he is employable, however, not at 
his preferred salary requirements.  In this case the veteran 
has, by his own admissions, submitted evidence that has been 
able to secure employment but has chosen not to work.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.


ORDER

Service connection for tinnitus is denied.

A total rating for compensation on the basis of individual 
unemployability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


